 

   Exhibit 10.2
 

EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”), dated as of March [ ], 2019, is
entered into by and between _________________________ (“Warrant Holder”) and
Bridgeline Digital, Inc. (the “Company”).
 
WITNESSETH:
 
Whereas, Warrant Holder is the beneficial owner of a warrant (“Existing
Warrant”) that is exercisable for ___________ shares (the “Existing Warrant
Shares”) of the Company’s common stock, par value $0.001 (the “Common Stock”) at
an exercise price of $0.50 per share which expires on October 19, 2023 (the
“Existing Warrant Expiration Date”); and
 
Whereas, Warrant Holder and the Company desire to exchange the Existing Warrant
(the “Exchange”) for a new warrant, in the form attached hereto (the “New
Warrant”), exercisable to purchase a number of shares of Common Stock equal to
the number of Existing Warrant Shares at an exercise price of $0.18 per share,
subject to adjustment, which New Warrant shall expire on the Existing Warrant
Expiration Date.
 
Now, Therefore, in consideration for the foregoing, the parties hereto agree as
follows:
 
1. Exchange and/or Amendment. By signing the signature page hereto and electing
to participate in the Exchange, the Warrant Holder hereby agrees that the
Existing Warrant and rights appertaining thereto held by Warrant Holder are
hereby exchanged for the New Warrant and agrees to deliver to the Company the
original executed copy of the Existing Warrant. The Warrant Holder’s election
shall be effective as of the date of acceptance of this Exchange Agreement by
the Company, which shall be evidenced by its signature hereto.
 
2. Warrant Holder’s Representations and Warranties. The Warrant Holder
represents and warrants to the Company as follows:
 
a. Warrant Holder is exchanging the Existing Warrant for the New Warrant for
Warrant Holder’s own account, for investment only and not with a view towards
the public sale or distribution thereof, and not with a view to or for sale in
connection with any distribution thereof;
 
b. Warrant Holder is: (i) an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the Securities Act of 1933,
as amended (the "1933 Act"), by reason of Rule 501(a)(3); (ii) experienced in
making investments of the kind described in this Agreement and the related
documents hereto; and (iii) able to afford the entire loss of Warrant Holder’s
investment in the New Warrant;
 
c.           Warrant Holder is the sole owner of all rights, title and interest
in and to the rights to the Existing Warrant and Warrant Holder has not
assigned, transferred, licensed, pledged or otherwise encumbered such rights or
agreed to do so;
 
d.           Warrant Holder has full power and authority to enter into this
Exchange Agreement and to exchange the Existing Warrant;
 
e.           There are no current challenges with respect to the ownership of
the Existing Warrant; and
 
f.           By entering into this Exchange Agreement, Warrant Holder will not
breach the terms of any agreement or arrangement with any third party.
 
 
 
-1-

 
 
3.           Company’s Representations and Warranties. The Company represents
and warrants to Warrant Holder as follows:
 
a.    Upon issuance, the New Warrant will be a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as the enforceability may be limited by bankruptcy and general equitable
principles. The shares of Common Stock issuable upon exercise of the New Warrant
will be duly authorized, validly issued, fully paid and non-assessable;
 
b.     The Company has full power and authority to enter into this Exchange
Agreement and to issue the New Warrant as provided for herein;
 
c. Assuming the accuracy of the representations and warranties of the Warrant
Holder contained herein, the offer and issuance by the Company of the New
Warrants is exempt from registration under the 1933 Act pursuant to an exemption
provided by Rule 3(a)(9) thereof;
 
d. By virtue of Rule 3(a)(9) under the 1933 Act, each of the New Warrants shall
take on the registered characteristics of the Existing Warrants and, the shares
of Common Stock issuable upon exercise of the New Warrants shall be freely
tradeable and shall not bear any restrictive legends; and.
 
e.      By entering into this Exchange Agreement, the Company will not breach
the terms of any agreement or arrangement with any third party.
 
4.           Governing Law; Miscellaneous. This Exchange Agreement shall be
governed by and interpreted in accordance with the laws of the State of
Delaware. A facsimile transmission of this signed Exchange Agreement shall be
legal and binding on all parties hereto. This Exchange Agreement may be signed
in one or more counterparts, each of which shall be deemed an original. The
headings of this Exchange Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Exchange Agreement. If
any provision of this Exchange Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Exchange Agreement or the
validity or enforceability of this Exchange Agreement in any other jurisdiction.
This Exchange Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereto, superseding
all prior agreements, understandings or discussions.
 
[Signature page follows]
 
 
-2-

 
 
IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date as first written above.
 
 
BRIDGELINE DIGITAL, INC.
 
 
 
By:           
 
Name:
Title:
 
 
WARRANT HOLDER:
 
 
Name of Warrant Holder
 
 
By:           
 
Name:
Title:
 
By:           
 
Signature, if Joint
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-3-
